                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

SUZANNE H. WOOTEN                                 §
                                                  §
vs.                                               §    CIVIL ACTION NO. 4:18-cv-00380
                                                  §
JOHN ROACH, SR., et. al.                          §


 DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE
  IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE
 THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY

TO THE HONORABLE JUDGE OF THE COURT:
       COME NOW COLLIN COUNTY, JOHN ROACH, Sr. and CHRISTOPHER MILNER,

three of the Defendants, and expressly subject to Defendants’ Roach and Milner’s NOTICE                 OF

INTERLOCUTORY APPEAL [Dkt. 41] and DEFENDANTS ’ JOINT ADVISORY REGARDING

INTERLOCUTORY APPEAL [Dkt. 43], file their RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE

THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY , and would respectfully show the

Court as follows:


                                      I.
                LEAVE TO AMEND IS OPPOSED BY THESE DEFENDANTS

       Defendants Collin County, Roach and Milner oppose leave for Plaintiff to Amend - - for a

third time - - her complaint, for two compelling reasons. First, and foremost, this Court lacks

jurisdiction while the matter is on appeal before the Fifth Circuit. Second, even if not on appeal and

this Court has jurisdiction, leave should be denied because Plaintiff’s third attempt to amend does

not meet the requirements of Rule 15, as discussed more fully below, as it is not timely, its is highly

prejudicial, and most importantly it is futile.

       The reasons which preclude amendment similarly bar leave for Plaintiff to file a supplement

to her Sur-Reply.
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd         Page 1
         1.       Pending interlocutory appeal before the Fifth Circuit.

         This Court is no doubt well aware that there is currently a pending interlocutory appeal before

the Fifth Circuit. Despite this appeal, once again, Plaintiff is attempting to litigate against the

County and also the Individual Defendants in this Court in the absence of jurisdiction.1 All of

Plaintiff’s claims against Roach and Milner [and Abbott and White] are now before the Fifth Circuit,

and Plaintiff’s further pleadings and efforts to litigate against them in this Court are without legal

effect. E.g., Ashcroft v. Iqbal, 556 U.S. 662, 671-75 (2009); Mitchell v. Forsyth, 472 U.S. 511, 524-

30 (1985); Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982); Backe v. LeBlanc,

691 F.3d 645, 648-49 (5th Cir. 2012); May v. Sheahan, 226 F.3d 876, 881 (7th Cir. 2000); Hart v.

O’Brien, 127 F.3d 424, 431-32, 435-36 (5th Cir. 1997); see also, e.g., Dkt. 69. By seeking leave to

file a THIRD AMENDED COMPLAINT , Plaintiff’s latest procedural maneuver again seeks to deny the

protections of Roach and Milner’s absolute, qualified, and official immunities before the merits of

those immunities have been fully litigated. Seeking to further amend also infringes on the County’s

rights, unduly burdening it as well while this appeal is pending.2 Because it lacks jurisdiction, the

Court should take no further action in this case until the pending interlocutory appeal is resolved.



         2.       Plaintiff’s request for leave to file proposed THIRD AMENDED COMPLAINT does
                  not meet requirements of Rule 15.

         Even if the Court did have jurisdiction, which it does not as discussed above, it should not

permit another amendment to Plaintiff’s already twice amended pleading. Thus, the Court should

deny Plaintiff’s motion for leave [Dkt. 83].

         1
           Defendants Roach and Milner reincorporate and reassert all of their and Co-Defendants’ jurisdictional
objections, which have been previously briefed for the Court. See, e.g., Dkt. Nos. 43, 46, 48, 49, 57, 59, 61, 67, 69,
and 70. This Opposition is submitted subject to and without waiving their arguments that the Court lacks jurisdiction
to hear the claims against them, and with full reservation of rights to seek all necessary relief to prevent Defendants
from being subject to the burdens of ongoing litigation while their appeal is pending.

        2
          Collin County Defendants reincorporates and reasserts all of their [and Co-Defendants] arguments
regarding stay of the case and opposition to severance while the appeal is pending, which have been previously
briefed for the Court. See, e.g., Dkt. Nos. 67, 69, and 70
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd                         Page 2
         A.          Standard for Leave to Amend

         Although Rule 15(a)(2) of the Federal Rules of Civil Procedure provides a lenient standard,

“leave to amend is ‘by no means automatic.’” Ashe v. Corley, 992 F.2d 540, 542 (5th Cir.

1993)(quoting Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. Unit A

1981)). “[T]he decision to grant or deny leave to amend lies within the sound discretion of the

district court.” Little v. Liquid Air Corp., 952 F.2d 841, 846 (5th Cir. 1992). “‘Denial of leave to

amend may be warranted for undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies, undue prejudice to the opposing party, or futility of a proposed

amendment.’” Simmons v. Sabine River Auth. La., 732 F.3d 469, 478 (5th Cir. 2013)(quoting Ballard

v. Devon Energy Prod. Co., 678 F.3d 360, 364 (5th Cir. 2012)).



         B.          Undue Delay

          Plaintiff does not and cannot explain why her Monell claim will rise or fall on the basis of

these slight additions mentioning another criminal case, and no clear explanation is given as to why

these allegations could not have been previously discovered then asserted in her other complaints.3

These are not “newly discovered facts”4 but rather stale and uneventful information about a series

of criminal cases5 which have been available on the County’s online case information website for

at least twelve years regarding the original case.6

         3
            See, Plaintiff’s M O TIO N F O R L EAVE [Dkt. 83], p. 2 (asserting in passing that the allegations relate to
“newly discovered facts” without any explanation); id. at 3 (vaguely stating that “Plaintiff has recently been alerted
to the allegations outside of the discovery process” without explaining how or why). To the extent that Plaintiff
complains again about the stay of discovery in this matter, this Court has rightly recognized that a stay is appropriate
until the resolution of the motions to dismiss. See Dkt. 34.

         4
             See, Plaintiff’s M O TIO N F O R L EAVE [Dkt. 83], p. 2

         5
           Although Plaintiff does not provide any identifying information about the criminal case besides stating the
Defendant’s name - - “Robert Rodriguez” (See, Plaintiff’s M O TIO N F O R L EAVE [Dkt. 83], Ex. 1, the proposed T H IR D
A M EN D ED C OM PLAIN T , paragraph 59, p. 144), a check on Collin County’s online website for court information
suggests it was actually a series of cases which have moved from the 401st District Court to the 296 th over the course
of seven years, from 2007 to 2014.

         6
             See, i.e., http://cijspub.co.collin.tx.us/CaseDetail.aspx?CaseID=935839
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd                          Page 3
         C.        Undue Prejudice to the opposing parties

         If permitted, Plaintiff’s proposed THIRD AMENDMENT COMPLAINT would require yet another

round of motions to dismiss by all parties,7 which would be a “waste of judicial resources and the

resources of the parties” that justifies denying Plaintiff’s motion. Halbert v. City of Sherman, 33

F.3d 526, 531 (5th Cir. 1994)(refusing to remand after the denial of a motion for leave to amend).

And Plaintiff’s request to supplement her sur-reply would not eliminate the need for this additional

briefing, because her sur-reply relates to a pleading (the putative SECOND AMENDED COMPLAINT )

that she is attempting to supersede (via the putative THIRD AMENDED COMPLAINT ). Accordingly,

Plaintiff’s proposed filings would unduly prejudice the Individual Defendants, who are entitled by

law to a determination of their immunity defenses without being dragged even deeper into the

procedural quagmire that Plaintiff has created. It is unfair and unjust to allow Plaintiff to subject

Roach and Milner (and Abbott and White) to burdensome litigation in this Court while the Fifth

Circuit has jurisdiction over their immunity defenses to all of Plaintiff’s claims.



         D.        Futility of the proposed Amendment

         Plaintiff’s attempted third version of her lawsuit does little, if even anything at all, to improve

her Monell claims against the County. Essentially, she seeks to pile on with another claimed example

of a prosecution she contends was initiated for some ulterior motive8 and without probable cause.9

As detailed below, Plaintiff is wrong on both counts. Thus, Plaintiff’s proposed third amendment

to her pleading serves no legitimate purpose and is futile.


         7
          Though any pleadings that were filed after Roach and Milner’s notice of appeal have no effect whatsoever
against them, as previously explained, the County, Roach and Milner have no choice but to protect themselves
through additional filings in the absence of a clear statement by this Court regarding its view of its jurisdiction.

         8
          See, Plaintiff’s M O TIO N F O R L EAVE [Dkt. 83], Ex. 1, the proposed T H IR D A M EN D ED C O M PLAIN T ,
paragraph 59, p. 144 (“The investigation was initiated at the urging of Scott Ginsburg, a major campaign contributor
to then District Attorney Roach.” )

         9
         See, Plaintiff’s M O TIO N F O R L EAVE [Dkt. 83], Ex. 1, the proposed T H IR D A M EN D ED C O M PLAIN T ,
paragraph 59, p. 144 (“An indictment was obtained based on false, incomplete, and misleading information.” )
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd                            Page 4
         Plaintiff’s newest aspersions against former District Attorney Roach and spurious allegations

that the criminal case against Robert Rodriguez was improperly pursued for some type political

motives to benefit a Roach campaign contributor are not only entirely false, but rebuked by the very

public records which Plaintiff presumably used to drudge up this prior criminal case.

         Plaintiff’s hoped-for narrative crows that “Rodriquez was ultimately acquitted when a jury

found him not guilty of the criminal charges brought by the CCDAO”10. While true, it conveniently

and importantly omits crucial times frames and facts. Rodriquez’s “not guilty” jury verdict was in

2015 - - many years after District Attorney Roach had already left office11 - - and more importantly,

after Rodriguez had been re-indicted in 2014 by an appointed attorney pro tem.12 A copy of the

2014 INDICTMENT , the REGISTER OF ACTIONS for the case styled State of Texas v. Robert Escajeda

Rodriguez, Case No. 296-80180-2014, and the STATE ’S NOTICE TO WITHDRAW RECUSAL filed

February 15, 2012, in all the Rodriguez cases are attached as Exhibit No. 1, 2, and 3. Any purported

taint in the process Plaintiff [incorrectly] attributes to Former District Attorney Roach was

completely removed when an appointed Attorney Pro tem “independently returned to the grand jury

to re-indict the cases.”13

         Plaintiff’s suggestion that the request of a “major campaign contributor”14motivated the

activities of District Attorney Roach’s Office in initially bringing the criminal charges against

Rodriguez is patently false. It was the current District Attorney who raised concerns about campaign

         10
          See, Plaintiff’s M OTIO N F O R L EAVE [Dkt. 83], Ex. 1, the proposed T H IRD A M EN D ED C OM PLAIN T ,
paragraph 59, p. 144

         11
          The current Collin County District Attorney Greg W illis took office on January 1, 2011. See,
https://www.txdirectory.com/online/person/?id=39733&office=12545

         12
            See Ex. 3, p. 1 (identifying the time frames when the current District Attorney’s Office voluntarily
recused itself and “An attorney pro tem was appointed to prosecute the cases.”)

         13
           See Ex. 3, p. 3 (“The cases were initially indicted under the previous District Attorney, and the attorney
pro tem independently returned to the grand jury to re-indict the cases”)

         14
           See, Plaintiff’s M OTIO N F O R L EAVE [Dkt. 83], Ex. 1, the proposed T H IRD A M EN D ED C OM PLAIN T ,
paragraph 59, p. 144 (“The investigation was initiated at the urging of Scott Ginsburg, a major campaign contributor
to then District Attorney Roach.” )
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd                               Page 5
contributions to his own campaign. Details of that discussion, arising during the somewhat

convoluted recusal process, are laid out more fully in the February 15, 2012, STATE ’S NOTICE TO

WITHDRAW RECUSAL.15 In describing the current District Attorney’s situation, the First Assistant

Attorney wrote:

       “The State has located no authority standing for the proposition that an elected
       District Attorney is disqualified when the victim of an offense was a contributor to
       the Criminal District Attorney’s campaign. Therefore, the fact that the victim was
       a contributor to the current Criminal District Attorney campaign has no bearing on
       the Criminal District Attorney’s ability to prosecute the cases.”16

       It is the current District Attorney, not former District Attorney Roach, who received

campaign donations from one of the victims. In her excitement to excoriate former District Attorney

Roach, Plaintiff has made proposed allegations which likely do not pass muster under FED . R. CIV .

P. 11 regarding sanctionable allegations let alone justify filing her THIRD AMENDED COMPLAINT .

Quite simply, the three paragraphs Plaintiff now seeks to add are not even factually correct and do

nothing to demonstrate the Monell pattern she desperately seeks but cannot establish.

       In light of the foregoing, he Court should take no further action in this case until the pending

interlocutory appeal is resolved. Alternatively, the Court should deny Plaintiff’s motion for leave.



       WHEREFORE, PREMISES CONSIDERED, Defendants COLLIN COUNTY, JOHN

ROACH, Sr. and CHRISTOPHER MILNER pray that the Court take no further action in this case

until the pending interlocutory appeal is fully resolved, and/or alternatively, deny the Plaintiff’s

MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR- REPLY TO

THE SECOND MOTION TO DISMISS FILED BY DEFENDANT COLLIN COUNTY [Dkt. 83]; and that they

have such other relief to which they may show themselves entitled.



       15
            See Ex. 3, p. 1-3

       16
            See Ex. 3, p. 3 (emphasis added)
DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd         Page 6
                                               Respectfully submitted,

                                       By:     /s/ Robert J. Davis
                                               ROBERT J. DAVIS
                                               State Bar No. 05543500
                                               MATTHEWS, SHIELS, KNOTT,
                                               EDEN, DAVIS & BEANLAND, L.L.P.
                                               8131 LBJ Freeway, Suite 700
                                               Dallas, Texas 75251
                                               972/234-3400 (office)
                                               972/234-1750 (telecopier)

                                               ATTORNEY FOR DEFENDANTS
                                               JOHN ROACH, SR., CHRISTOPHER
                                               MILNER, AND COLLIN COUNTY, TEXAS


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2019, I electronically filed the foregoing document with the
clerk of the Court for the Eastern District, using the electronic case filing system of the Court. The
electronic case filing system sent a “Notice of Electronic Filing” to the following attorneys of record
who have consented in writing to accept this Notice as service of this document by electronic means:
Scott H. Palmer, Sean Cox, James P. Roberts, Patrick Sweeten and Christopher Hilton.


                                               /s/ Robert J. Davis
                                               ROBERT J. DAVIS




DEFENDANTS COLLIN COUNTY, ROACH AND MILNER’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT AND SUPPLEMENT TO SUR-REPLY
T:\233\1\1600\68710\Pleadings\County\County Defendants Response to Motion To Amend.wpd         Page 7
